Citation Nr: 1221457	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-40 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Whether new and material evidence has been received with respect to a claim of service connection for a neck disability.

6.  Entitlement to service connection for a neck disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The claimant had Army Reserve service from August 1979 to November 2006, including periods of active duty for training purposes (ACDUTRA) on September 24-26th 1996 and inactive duty for training purposes (INACDUTRA) on July 30, 2000.  The claims arise from these periods of reserve service.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in Oakland, California.  The claimant appeared for a Travel Board hearing in February 2012 before the undersigned.  A hearing transcript is of record.  

The claimant submitted additional evidence since the last prior RO adjudication.  She waived RO consideration of such evidence, and the Board may consider it in the first instance.  38 C.F.R. § 20.1304(c).    

A review of the Virtual VA paperless claims processing system does not include any documents pertinent to the appeal in the claimant's efolder.  

The issues of service connection for left shoulder, low back, and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied the claimant's original claims of service connection for left shoulder, low back, and neck disabilities in a September 2004 rating decision; she filed an October 2004 notice of disagreement and the RO issued a December 2005 statement of the case (SOC) with instructions on how to perfect an appeal. 

2.  The claimant did not file a substantive appeal to the December 2005 SOC; no new and material evidence was received during the applicable appeal period following issuance of the SOC, and the September 2004 RO decision became final.

3.  The evidence received since the September 2004 RO decision when viewing in conjunction with the evidence previously of record triggers VA duty to provide an examination.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying the application to reopen the claims of service connection for left shoulder, low back, and neck disabilities, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence presented since the September 2004 rating decision is new and material, and the claims of service connection for left shoulder, low back, and neck disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the claimant has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claims for reopening entitlement to service connection for left shoulder, low back, and neck disabilities.  Therefore, no further development with respect to these matters decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

New and Material Evidence

A September 2004 rating decision denied claims of service connection for left shoulder, low back, and neck disabilities.  The claimant filed a notice of disagreement and the RO issued a December 2005 statement of the case.  She did not submit additional evidence or file a substantive appeal, and the September 2004 rating decision became final.  In January 2007, she sought to reopen the claim, and the RO denied such request in the September 2007 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the claimant's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board finds that the provisions of 38 C.F.R. § 3.156(b) are not for application in the present case, as there was no evidence that could be considered new and material received between issuance of the September 2004 rating decision and the expiration of the 60 day period following the December 2005 SOC.  

Again, the claimant's request to reopen a claim of entitlement to service connection for left shoulder, low back, and neck disabilities was last denied in the September 2004 RO decision that became final.  At that time, the RO determined that evidence had not been presented to indicate that the claimant's claimed disabilities were incurred from an injury during active duty for training (ACDUTRA) or Inactive Duty Training (IDT) service.   

The evidence of record at the time of the September 2004 RO decision includes the following: reserve medical records from September 1996; various private treatment records dated from July 1992 to August 2003; July 2000 service medical examination and line of duty status report; September 2004 service retention examination; and various written statements by the claimant.  

In relevant part, reserve records from September 1996 reflect that the claimant aggravated a low back disorder during annual training.  Also, of note is a July 2000 individual sick slip.  It indicated that the Veteran had shoulder and neck pain or injury due to playing the saxophone while on IDT.  The medical examiner considered it to be an injury in the line of duty.  In another July 2000 report, the medical examiner indicated that the Veteran injured her left shoulder and cervical spine and considered the injury to be in the line of duty.  Meanwhile, the Unit Adviser noted the appellant's prior complaints of neck, back, and shoulder pain and determined that she did not have an injury in the line of duty.  

In a July 2011 statement, the claimant explained that her unit attempted to schedule her for a medical evaluation, but she was discharged before the evaluation took place.  Her unit instructed her to contact VA for an examination.  

The newly submitted evidence also includes a report by the Army Board for Correction of Military Records granting a transfer to the retired reserves effective November 2006.  The Veteran also provided various written statements and testified at a February 2012 hearing.  In these statements and testimony, she asserted that her claimed disabilities resulted from injuries incurred in the line of duty during ACDUTRA or IDT service.  She explained that she initially injured her back in September 1996 while carrying heavy equipment.  She then injured her neck, left shoulder, and back in the line of duty during INACDUTRA service while having a saxophone draped over her shoulder.  

The Board finds that the above-described evidence suggests that the claimant had injuries to her low back, neck, and left shoulder in the line of duty during either ACDUTRA or IDT service.  Thus, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA compensation and pension examination is necessary.  See Shade, 24 Vet. App. 110. 

The Board accordingly finds that new and material evidence has been received to reopen the claims for service connection for left shoulder, low back, and neck disabilities.  Hence, the appeal to this extent is allowed. 


							(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence to reopen the claim of service connection for a left shoulder disability has been received, the appeal to this extent is allowed. 

As new and material evidence to reopen the claim of service connection for a low back disability has been received, the appeal to this extent is allowed. 

As new and material evidence to reopen the claim of service connection for a neck disability has been received, the appeal to this extent is allowed. 


REMAND

The claimant's service is limited to the Army Reserves.  When a claim of service connection is based only on a period of ACDUTRA or IDT, there must be some evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or became disabled as a result of a injury incurred or aggravated in the line of duty during the period of IDT.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA or IDT would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA or IDT service alone.  Id. 

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or IDT.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (limiting the type of evidence accepted to verify service dates).  A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The record shows that the claimant had two injuries in the line of duty.  In September 1996, the claimant had a low back injury during ACDUTRA. See September 1996 Dept. of Army Memorandum.  On July 30, 2000, the claimant was on IDT and sustained injuries to her left shoulder, neck, and low back that were considered to have been incurred in the line of duty.  See August 2000 Statement of Medical Examination and Duty Status; December 2005 Adjutant General letter.  

Regarding the first injury, reserve records confirm that the claimant injured her back in September 1996 while carrying equipment during ACDUTRA service.  They suggest that she had aggravated a preexisting back disability.  She was assessed with lumbar strain.  

Private medical records from May 1997 showed that the claimant had left shoulder pain.  A record from September 1997 reflected complaints of both left shoulder and back pain.  She had full range of motion in her left shoulder.  The examiner assessed body pain and considered a fibromyalgia diagnosis.  

Private medical records prior to July 30, 2000 suggested the claimant injured her left shoulder while carrying groceries.  See June 2000 Private medical records.  She was assessed as having left shoulder impingement syndrome.  Id.  In July 2000 private medical records, the claimant brought her saxophone to demonstrate how it caused neck pain.  The examiner concluded that the saxophone strap resulted in increased cervical spine stress.  

Reserve records dated July 31, 2000, showed that the claimant had a shoulder and neck injury due to the weight from her saxophone.  The medical officer indicated that she had an injury that was in the line of duty.  She was instructed to not lift objects above five pounds or bear any weight on her neck.  The examiner recommended an MRI.  

The examiner also submitted a separate August 2000 statement.  He reported that the claimant had a history of neck, back, and shoulder pain beginning in April.  The pain was exacerbated by draping her saxophone strap around her neck.  The examiner suspected a pinched cervical nerve.  

An August 2000 MRI of the cervical spine showed mild tendonitis of the supraspinatus tendon.  Neurological studies for cervical radiculopathy taken in August 2000 were in the normal range, and the examiner diagnosed myofascial pain syndrome.  

An August 2000 Statement of Medical Examination and Duty Status is of record.  In the first section filled out by the medical examiner, it was indicated that the injury had occurred in the line of duty.  He noted a two-month history of left shoulder, cervical spine, and left arm pain.  In the second section completed by the Unit representative, he reported that the claimant was on IDT at the time of injury on July 30, 2000.  He commented that the claimant had continued neck, back, and shoulder pain since April 2000 with occasional sharp radiating pain into her left arm.  She reported that it was caused by draping her saxophone around her neck.  The pain currently precluded her from playing saxophone.  Although the Unit representative reports the injury as not being in the line of duty, the subsequent December 2005 statement by the Adjutant General supercedes his determination.    

Private medical records from October 2000 reflect that the claimant's left shoulder pain improved.  

An MRI of the left shoulder taken in August 2003 showed subacromial-subdeltoid bursal effusion, small anterior acromial spur, and tendonitis or superficial tear along the acronial surface of the supraspinatus tendon.  An MRI of cervical spine from November 2003 revealed cervical spondylosis, small, central non-compressive disc protrusion at C2-3, broad based C3-4 central disc protrusion, and stable posterior osteophytes at C4-5 and C5-6 with mild cord impingement.  

In October 2003, the claimant detailed her injuries and how her reserve unit did not provide appropriate care, which aggravated her neck, shoulder, and back disabilities.  

A reserve examination conducted in September 2004 showed cervical and lumbar disc disease and post shoulder decompression.  The examiner recommended an evaluation for retirement.  In November 2006, the claimant was discharged to the retired reserves.  

Overall, the evidence suggests that the claimant may have had low back, left shoulder, and neck disorders that preexisted her Reserve injuries documented in September 1996 and July 2000.  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA or IDT. Smith, 24 Vet. App. at 45.  Moreover, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or IDT service.  Id.; See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  With respect to a claim of aggravation of a preexisting condition during ACDUTRA or IDT, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.

Given the above medical records indicating that the claimant sustained injuries in the line of duty during ACDUTRA and IDT service and her complaints of continuing symptoms, a medical examination is necessary to determine whether the claimant incurred or aggravated any current left shoulder, neck, or back disability related to the line of duty injuries sustained during reserve service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request that the claimant identify any recent medical treatment records for her claimed left shoulder, low back, and neck disabilities and furnish appropriate authorization for the release of private medical records.  

If the claimant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the claimant of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to her appeals.

2.  After completing the development actions listed in the first instruction, the RO should arrange for the claimant to undergo an appropriate VA examination(s) to address the likely etiology of the claimed left shoulder, low back, and neck disabilities. The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review. 

Accordingly, the examiner(s) is requested to review the pertinent evidence, including the claimant's lay assertions, and also undertake any indicated studies.  Based on the record review and examination results, the examiner is requested to provide a current diagnosis for each claimed disability and then specifically address each of the following questions: 

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the claimant had a preexisting low back disorder prior to the September 1996 ACDUTRA back injury?  

If so, is it at least as likely as not (i.e., there is at least a 50 percent probability) that the claimant had an aggravation (permanent worsening beyond the natural progression of the disease) of the preexisting low back disorder as a result of the September 1996 ACDUTRA back injury?  

If the examiner finds no preexisting low back disorder, then is it at least as likely as not (i.e., there is at least a 50 percent probability) that any current back disability is related to the back injury sustained in the line of duty in September 1996 ACDUTRA service?

(b)  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the claimant had a preexisting left shoulder disability prior to the July 2000 INACDUTRA left shoulder injury?  

If so, is it at least as likely as not (i.e., there is at least a 50 percent probability) that the claimant had an aggravation (permanent worsening beyond the natural progression of the disease) of the preexisting left shoulder disability as a result of July 2000 INACDUTRA left shoulder injury?  

If no preexisting disorder is found, is it at least as likely as not (i.e., there is at least a 50 percent probability) that any current left shoulder disability is related to the left shoulder injury sustained in the line of duty in July 2000?

(c)  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the claimant had a preexisting neck disability prior to the July 2000 INACDUTRA neck injury?  

If so, is it at least as likely as not (i.e., there is at least a 50 percent probability) that the claimant had an aggravation (permanent worsening beyond the natural progression of the disease) of the preexisting neck disability as a result of the July 2000 INACDUTRA neck injury?  

If no preexisting disorder is found, is it at least as likely as not (i.e., there is at least a 50 percent probability) that any current neck disability is related to the neck injury sustained in the line of duty in July 2000?

In making these determinations the examiner is asked to address the reserve records showing pertinent treatments. The examiner is also asked to take into account and fully discuss the claimant's own credible statements regarding her symptomatology. 

Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the claimant's claims file, including the reserve medical records, and her lay assertions, as indicated. 

If the examiner cannot provide an opinion without resort to speculation, he or she should so state and provide an explanation.  He or she should identify any missing information that would generate a non-speculation medical opinion.  

3.  Thereafter, the RO should readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


